Mr. Presiding Justice Chytraus delivered the opinion of the court. Undoubtedly, in a garnishment suit, the beneficial plaintiff controls the suit even against the nominal plaintiff. Weckler Brick Company v. McLean, 124 111. App. 309. The courts of law look through the nominal party to the rights of the real or beneficial party. These courts, also, upon a proper motion made at any time during the pendency of a garnishee proceeding, such as this, look through the nominal party to ascertain whether the apparently real or beneficial party is actually such a party. A garnishee proceeding is a statutory proceeding, purely. The sole source and foundation of the court’s power to act, in such case, is the statute. The right of the beneficial plaintiff to prosecute a garnishment is predicated, wholly, upon the existence of the conditions required in section 1 of the Garnishment Act. There being no judgment, no court can examine or proceed against a garnishee. The right of one person to use the name of another, in a prosecution of a suit or proceeding against á third person indebted to or having effects or estate of that other, depends entirely upon such person having a judgment against the other. In the case at bar the Circuit Court properly set aside the judgment of December 7, 1905, in compliance with the mandate of this court. When the judgment was set aside the foundation for prosecuting the garnishment failed and the learned trial judge correctly dismissed the suit on motion of the nominal plaintiff, when the record, uncontroverted, was presented showing the setting aside of the judgment. That leave was given, when the judgment was set aside, to plead, is a matter of no consequence in this garnishment proceeding. The absence of the garnishee, when the suit was dismissed, made no difference, as the garnishee could not be prejudiced by such an order. This disposition of this cause renders it unnecessary to consider the motion to dismiss this appeal. The judgment of the Circuit Court is affirmed. Affirmed. Mr. Justice Mack took no part in the consideration of this ease.